Little, J.
Before a defendant in an action of trover where bail has been required can lawfully be discharged from custody on his own recognizance, under his petition alleging that he is neither able to give the security required by «law nor produce the property as provided in the Civil Code, § 4608, it must appear to the judge to whom such petition is addressed that the defendant can neither give the security nor produce the property, and that the reasons for its non-production are satisfactory.
It was error to discharge such a defendant from custody on a finding that he could not produce the property but could give the security required by law.

Judgment reversed.

All the Justices concurring, except Lewis, J., absent.